Case: 12-14269    Date Filed: 07/18/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14269
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 3:11-cr-00097-MCR-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

ROBERT MOECKEL,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (July 18, 2013)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Clinton A. Couch, appointed counsel for Robert Moeckel in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
              Case: 12-14269    Date Filed: 07/18/2013   Page: 2 of 2


18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Moeckel’s convictions and

sentences are AFFIRMED.




                                         2